DETAILED ACTION

1.	Claims 1-12, and 14-19 are presented for consideration.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang [ US Patent Application No 2018/0227290 ], in view of Finlayson et al. [ US Patent Application No 2010/0180339 ].

3.	As per claim 1, Yang discloses the invention as claimed including a permission control method for a terminal device [ Figure 6; and paragraphs 0075-0079 ], the terminal device being in communication connection with a server pre-stored with a permission control code [ i.e. first server ] [ 520, Figure 5; and paragraphs 0037, and 0056 ], and the permission control code being used to indicate a permission of a target user for using at least one functionality of a target application installed in the terminal device [ i.e. service authorization to provide limited access from an originating application to a service page of a target application ] [ Abstract; and paragraph 0009 ], the method comprising: 
	acquiring, in response to detecting a login operation of the target user on the target application [ i.e. access entrance of a UI ] [ paragraphs 0019, 0021, and 0047 ], from the server [ i.e. first server ], the permission control code of the target user for the target application [ i.e. service page access request sent from the originating application is received by the first server ] [ 570, Figure 5; and paragraph 0068 ], wherein the permission control code is a product of at least one permission code [ i.e. x1579 ] [ paragraphs 0030, 0037, and 0056 ];  
	processing the permission control code into at least one permission code, the permission code being used to indicate that a user has a use permission for a corresponding functionality of the target application [ i.e. service authentication to access the service page is determined ] [ 575, Figure 5; and paragraphs 0069-0073 ]; and 
	controlling, on the basis of the at least one permission code, the use of at least one functionality of the target application by the target user [ i.e. application permission token is granted access to its related application functionality ] [ Abstract; and paragraphs 0016, 0032, and 0051 ]. 
	Yang does not specifically disclose the permission code is a prime number.
	Finlayson discloses the permission code is a prime number [ i.e. unique prime number value ] [ paragraphs 0095, and 0168 ].
	  It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Yang and Finlayson because the teaching Finlayson would enable to provide system and method for generating and decoding the security token [ Finlayson, paragraph 0001 ].

4.	As per claim 2, Yang discloses before acquiring from the server, the permission control code of the target user for the target application, the method further comprises acquiring a corresponding relationship between each functionality of the at least one functionality and a permission code, wherein each functionality corresponds to a different permission code [ i.e. service authorization that identifies one or more service pages that can be accessed through temporary trusted login ] [ paragraphs 0007, and 0037 ].

5.	As per claim 3, Finlayson discloses wherein the processing the permission control code into at least one permission code, comprises: performing prime factorization on the permission control code to obtain the at least one permission code [ paragraphs 0108, and 0168 ]. 

6.	As per claim 4, Finlayson discloses wherein the processing the permission control code into at least one permission code, comprises: determining whether the permission control code is divisible by a specified permission code; and determining, in response to determining the permission control code being divisible by the specified permission code, that the specified permission code is the at least one permission code [ i.e. modulo ] [ paragraphs 0105, and 0108 ]. 
   
7.	As per claim 5, Yang discloses wherein a number of permission control codes corresponding to the target user is at least two [ i.e. table 1 ] [ paragraph 0037 ]. 
 
8.	As per claim 6, Yang discloses wherein the controlling, on the basis of the at least one permission code, the use of at least one functionality of the target application by the target user, comprises: receiving a use request operation of the target user on a target functionality of the target application; opening, in response to determining the target functionality being a functionality corresponding to a permission code in the at least one permission code, a use permission of the target functionality to the target user [ i.e. allow access to the requested service page ] [ paragraphs 0044, and 0072 ]; and restricting, in response to determining the target functionality being not a functionality corresponding to the permission code in the at least one permission code, the use permission of the target functionality to the target user [ i.e. restrict from access service pages ] [ paragraphs 0065, and 0066 ]. 

9.	As per claims 7-12, they are rejected for similar reasons as stated above in claims 1-6.

10.	As per claims 14-19, they are rejected for similar reasons as stated above in claims 1-6.
 
Response to Arguments

11.	Applicant’s arguments with respect to claim(s) 1-12, and 14-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN NGUYEN whose telephone number is (571)272-3971. The examiner can normally be reached Monday-Friday 9-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-2727952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DUSTIN NGUYEN/Primary Examiner, Art Unit 2446